PER CURIAM
In this post-conviction appeal, petitioner challenges the denial of his petition for relief. We reject his first assignment of error without written discussion,1 writing only to address petitioner’s remaining assignment in which he asserts that the form of the post-conviction judgment did not comply with ORS 138.640(1), as construed in Datt v. Hill, 347 Or 672, 227 P3d 714 (2010). Defendant concedes that the judgment was not Datt compliant, namely because the judgment does not clearly state the legal basis for the post-conviction court’s denial of petitioner’s claims for relief. See Soderstrom v. Premo, 274 Or App 624, 629, 360 P3d 1272 (2015), rev den, 358 Or 550 (2016) (concluding that “the judgment’s reference to the state’s trial memorandum does not render it compliant with Datt”). We agree and accept defendant’s concession. Consequently, we reverse and remand for the court to enter a new judgment that complies with ORS 138.640(1).
Reversed and remanded for entry of judgment including the findings required by ORS 138.640(1).

 Additionally, we reject without written discussion defendant’s contentions raised in his pro se supplemental brief.